ORDER
Plaintiffs invoke the appellate jurisdiction of this court pursuant to La. Const. Art. V, § 5(D), on ground that the district court declared the Electronic Surveillance Act, La. R.S. 15:1301 et sea., unconstitutional.
*1152Our independent review of the record reveals that the trial court’s judgment never rendered the Act unconstitutional. Having concluded that we have no appellate jurisdiction, this appeal is ordered transferred to the Court of Appeal, Third Circuit.
KNOLL, J., not on panel (recused). Rule IV, Part 2, § 3.
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana